KRUEGER, Judge.
The appellant was tried and convicted of the offense of burglary, and his punishment was assessed at confinement in the state penitentiary for a term of five years.
This is a companion case to that of L. P. Byrd v. State of Texas, 83 S.W.(2d) 977, which was affirmed by this court on April 17, 1935, and in which a motion for rehearing has been overruled. The facts in this case are similar in every respect to the facts in that case.
For the reasons stated in the Byrd Case, supra, the judgment of the trial court in this case is in all things affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.